Case 1:15-cv-07175-KAM-RML Document 36 Filed 04/08/20 Page 1 of 2 PageID #: 216


                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                       NEW YORK REGIONAL OFFICE
                               BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                        NEW YORK, NY 10281-1022

 DIVISION OF ENFORCEMENT                                                       PAUL G. GIZZI
                                                                               SENIOR TRIAL COUNSEL
                                                                               (212) 336-0077
                                                                               gizzip@sec.gov
                                             April 8, 2020
 Via ECF
 Hon. Kiyo A. Matsumoto
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East, Room S905
 Brooklyn, NY 11201
        Re: SEC v. Shkreli, 15-cv-7175 (KAM) (E.D.N.Y.)
 Dear Judge Matsumoto:
         Plaintiff Securities and Exchange Commission (“Commission”) and defendants Martin
 Shkreli, Evan Greebel, MSMB Capital Management LLC (“MSMB Adviser”), and MSMB
 Healthcare Management LLC (“MSMB Healthcare Adviser”) respectfully submit this status
 report pursuant to the Court’s March 10, 2020 Scheduling Order.
        Status as to Shkreli, MSMB Adviser, and MSMB Healthcare Adviser
          The Commission has continued to engage in good faith discussions with counsel for
 Shkreli, MSMB Adviser, and MSMB Healthcare Adviser concerning a potential consensual
 resolution of all of the claims in this action, without the need for litigation, in light of the
 resolution of the criminal charges in United States v. Shkreli, 15-cr-637 (KAM) (E.D.N.Y.). The
 Commission staff has informed these defendants’ counsel of settlement terms the staff would be
 willing to recommend to the Commission and has engaged in discussions with counsel
 concerning those terms. Due to the COVID-19 pandemic, FCI Allenwood Low has ceased all
 visitation, including legal visits. To further protect the safety and health of inmates and staff, it
 is our understanding that on or about April 3, 2020 FCI Allenwood-Low ceased inmate access to
 telephone calls, including legal calls, but for emergency legal issues, and severely curtailed
 access to the TruLincs email system. Attorney-client communication is limited to written
 correspondence through the United States Postal Service. Mr. Shkreli respectfully requests an
 additional 60 days to discuss the possibility of a negotiated resolution with the Commission. The
 Commission does not object to this request.
        Status as to Greebel
        The Commission has continued to engage in good faith discussions with counsel for
 Greebel concerning the potential consensual resolution of the claims in this action. The
 Commission staff has informed Greebel’s counsel of settlement terms the staff would be willing
 to recommend to the Commission, and has engaged in discussions with counsel concerning those
 terms. In light of the COVID-19 pandemic and in the interest of providing more information to
 the Commission staff in hopes of working out a mutually agreeable resolution, Mr. Greebel’s
Case 1:15-cv-07175-KAM-RML Document 36 Filed 04/08/20 Page 2 of 2 PageID #: 217
 Hon. Kiyo A. Matsumoto
 April 8, 2020
 Page | 2

 counsel respectfully asks the Court for an additional 60 days. The Commission does not object
 to this request.
                                                    Respectfully submitted,
                                                    Paul G. Gizzi
                                                    Paul G. Gizzi
                                                    Senior Trial Counsel
                                                    Securities and Exchange Commission

                                                    Andrea Zellan
                                                    Andrea Zellan
                                                    Brafman & Associates, P.C.
                                                    Counsel for Shkreli, MSMB Adviser, and
                                                    MSMB Healthcare Adviser

                                                    Reed Brodsky
                                                    Reed Brodsky
                                                    Gibson, Dunn & Crutcher LLP
                                                    Counsel for Greebel
